DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.

Claim Status
Claims 161-164, 169-173, 176-183, 188-192, and 195-198 are pending.  Claims 166-168, 174, 185-187, 193, 201, and 202 were canceled in the Reply filed 1/11/2022. Claims 161-162 and claims 180-181 were amended in the Reply filed 1/11/2022. Claims 161-164, 169-173, 176-183, 188-192, and 195-198, as filed 1/11/2022, are presently considered.

Election/Restrictions
Applicant’s election without traverse of Compound 76 and the species of method at Example 2 of administering a single-slow-bolus IV infusion over 3-4 minutes of Compound 76 at 18 mg in the reply filed on 9/14/2020 was previously acknowledged.  The structure of Compound 76 was identified as 

    PNG
    media_image1.png
    284
    637
    media_image1.png
    Greyscale

Applicant previously identified that the elected species read upon claims 161-173, 176-192, and 195-198 (see, e.g., Reply filed 9/14/2020 at 10).
	Following an extensive search of the prior art, the originally elected species was previously deemed anticipated and/or obvious in view of the prior art as applied in the previous action. The prior determination has been reviewed in view of the amendments and arguments filed 1/11/2022, but the previous prior art rejections have been maintained as revised below.  All revisions were necessitated by Applicant amendment. Per MPEP § 803.02, Examination was not been extended to any non-elected species.  
	During the search and examination, art pertinent to non-elected species was incidentally discovered.  As a courtesy to the Applicant, the incidentally discovered art was identified on record to facilitate compact prosecution.
	Accordingly, claims 161-164, 169-173, 176-183, 188-192, and 195-198 are presently examined.

Priority
	Priority to US Application No. 62/321,646 filed 4/12/2016 is acknowledged.

Information Disclosure Statement
Applicant should note that some documents disclosed on the IDS form submitted on 1/11/2022 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority date is 4/12/2016, and therefore anything filed in 2015 or later must be accompanied by both month and year of publication.
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant SEQ ID NO: 9, as recited at instant claims 161 and 180 has the sequence of 
MCMPCFTTDHQMARRCDDCCGGRGRGKCYGPQCLCR
This sequence was known and disclosed in the prior art and is also the peptide portion of the prior art compound known as “BLZ-100” (see, e.g., WO 2015/042202 A1; March 26, 2015; at ¶[0126]).
	Amended and independent claims 161 and 180 recite identical active method steps:
A method of administering a compound to a human subject, the method comprising:
intravenously administering to the human subject a dosage within a range from about [[1]]6 mg to about 30 mg of the compound as a slow bolus over a time period within a range from about [[2]]3 minutes to about [[5]]4 minutes; and …
wherein the compound comprises a polypeptide having at least 90% sequence identity with SEQ ID NO: 9 or a fragment thereof comprising at least 25 amino acid residues. . . .
Accordingly, claims 161 and 180 are understood to have the same scope, metes and bounds because both claims recite the identical active method steps that actually involve the “hand of man” or limitations regarding structure, dosing, timing, etc.
	Intended, expected, or hoped-for results: A substantial number of the pending claims recite only intended or expected results that do not involve the “hand of man” and are therefore understood to merely be directed to expressions only describing the intended or expected result see, e.g., MPEP § 2111.04(I), noting that the court held that “a whereby clause in a method is not given weight when it simply expresses the intended result of a process step positively recited”):
At claims 161 and 180, the phrases 
…and
producing a maximum blood plasma concentration of the compound in the human subject from about [[1]]50 ng/mL to about 300  ng/mL per each 1 mg dosage of the compound administered . . . .
and
….and 
producing an300 hr*ng/mL per each 1 mg dosage of the compound administered . . . .

At claim 162 and 181, the phrases 
….further comprising producing an area under the curve of the compound in the human subject from about 30 hr*ng/mL to about 300  hr*ng/mL per each 1 mg dosage of the compound administered ;
and
…further comprising producing a maximum blood plasma concentration of the compound in the human subject from about [[1]]50 ng/mL to 300  ng/mL per each 1 mg dosage of the compound administered;
At claim 163 and claim 182, the phrase 
comprising producing the maximum blood plasma concentration of the compound in the human subject that decreases non-linearly as the rate of administration of the compound decreases;
At claim 164 and claim 183, the phrase 
comprising producing the area under the curve of the compound in the human subject that increases non-linearly as the rate of administration of the compound decreases;
At claim 169 and claim 188, the phrase 
further comprising producing a time at which the maximum blood plasma concentration is reached from 0.5 minutes to about 30 minutes following administration of the compound;
At claim 170 and claim 189, the phrase 
further comprising producing an elimination half-life of the compound in the human subject from 1 minute to 8 hours;
At claim 171 and claim 190, the phrase 
further comprising producing a clearance of the compound in the human subject from 2,000 mL/hour to 100,000 mL/hour;
At claim 172 and claim 191, the phrase 
further comprising producing a volume of distribution of the compound in the human subject from 200 mL to 20,000 mL per each 1 mg of compound administered;
and
At claim 173 and claim 192, the phrase 
comprising producing the elimination half-life that increases non-linearly with increasing dosage.
Each of these phrases is reasonably understood to recite an intended or expected result of a positively recited active method step at claim 161 or 180.  Specifically, the active method steps involving the “hand of man” are understood to be the administration using an intravenous route of administration to a selected patient population, of a compound, at a dosage range of “about [[1]]6 mg to about 30 mg”, wherein the dosage is administered over “a time period within a range from about [[2]]3 minutes to about [[5]]4 minutes”, and wherein the compound has the structure a polypeptide having at least 90% sequence identity with SEQ ID NO: 9.  Therefore, after the compound is physically administered to the patients, no additional active method steps involving the “hand of man” are performed, unambiguously claimed, or recited (see, e.g., MPEP see also MPEP § 2111.02(II)).  Accordingly, all phrases reciting an intended use (i.e., statements regarding results “produced” by performance of the active method steps) are understood to be fully satisfied by any prior art method that satisfies the positively recited active method steps recited at claims 161 and 180.  Specifically, the recitations of intended or expected results at each of claims 161-164, 166-167, 169-173, 180-183, 185-186, and 188-192, are understood to be fully satisfied by any prior art method satisfying the active method steps at claims 161 or 180, namely:
A method of administering a compound to a human subject, the method comprising:
intravenously administering to the human subject a dosage within a range from about [[1]]6 mg to about 30 mg of the compound as a slow bolus over a time period within a range from about [[2]]3 minutes to about [[5]]4 minutes; and …
wherein the compound comprises a polypeptide having at least 90% sequence identity with SEQ ID NO: 9 or a fragment thereof comprising at least 25 amino acid residues. . . .
If Applicant disagrees and believes that any of the statements identified above are active method steps, Applicant should so clarify by identifying which statements (and species within the scope of claims 161 and 180) above are not fully enabled and satisfied by the active method steps identified above by the Examiner.  Applicant is advised that any submission of objective evidence establishing that the active steps at claims 161 and 180 are not fully enabled to satisfy any one of the statements set forth above may necessitate a rejection(s) under 35 USC 112 or otherwise result in the withdrawal of the claim if it is not fully satisfied by the originally elected species as identified by the Applicant (see, e.g., Reply filed 9/14/2020 at 10).  In the absence of any arguments supported by objective evidence to date, it is the Examiner’s understanding that Applicant has agreed that such claim language is merely directed to “an effect produced by following the methods recited in the claims” (see, e.g., Reply filed 2/4/2021 at 9 at 5th ¶).  
In the Reply filed 1/11/2022, it is the Examiner’s understanding that Applicant has stated that they “disagree” with the Examiner’ interpretation (see, e.g., Reply filed 1/11/2022 at 7-8 at bridging ¶).  However, Applicant proceeds to admit that such limitations are “directly controllable by the administration method”, such as “by altering dose size or rate of administration” (see id).  This is the Examiner’s position as well and therefore it is unclear upon what basis Applicant disagrees with the Examiner. The Examiner’s reasons for interpreting the recitations under MPEP § 2111.04(I) (see also MPEP § 2111.02(II)) has been explained above, namely that such recitations are directed to intended or expected results:
Therefore, after the compound is physically administered to the patients, no additional active method steps involving the “hand of man” are performed, unambiguously claimed, or recited (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  Accordingly, all phrases reciting an intended use (i.e., statements regarding results “produced” by performance of the active method steps) are understood to be fully satisfied by any prior art method that satisfies the positively recited active method steps recited at claims 161 and 180.
The active method steps have been explicitly identified by the Examiner above and in the previous action, and explicitly included dosage amount and rate of administration.  Critically, Applicant has failed to identify any statements (and species within the scope of claims 161 and 180) above are not fully enabled and satisfied by the active method steps identified above by the Examiner.  Accordingly, absent objective evidence supporting that such language is directed to more than an intended or expected result (or effect) produced by simply performing the active method steps of claims 161 or 180, the previous interpretation of record, as modified above (all modifications address amendments filed in the most recent response), is maintained.  Therefore, all such statements and claim language has been fully considered on record in view of MPEP § 2111.04(I), and deemed fully satisfied by the positively recited active method steps involving dosage and timing (such an interpretation conforms with previous claims 165, 174-175, 184, and 193-194, now all canceled).
Dosage: Claims 161, 178, 180, and 197 are understood to recite dosage ranges.  Specifically, independent claims 161 and 180 each recite the range “about 6 mg to about 30 mg”; and dependent claims 178 and 197 each recite the range “from 10 mg to 20 mg”. Notably, the range at independent claims depends upon the interpretation of “about”.  
In the Reply filed 7/12/2021, claims 161 and 180 were amended to identify that the compound is administered as “a slow bolus”.  This term is interpreted in view of the description of “bolus” and “slow bolus” as set forth in the original Specification filed 10/5/2018 (see, e.g., Spec. filed 10/5/2018 at ¶¶[0351]-[0352]).  Specifically, a “slow bolus” is a type of “bolus”, wherein “bolus” and “slow bolus” may each refer to a bolus administration occurring over a period of time within a range of “about 2 minutes” (see, e.g., Spec. filed 10/5/2018 at ¶¶[0351]-[0352]).  A “slow bolus” is understood to merely be an “intravenous injection administered over . . . a period of time within a range from about 2 minutes to about 5 minutes” (see, e.g., Spec. filed 10/5/2018 at ¶[0352]).  Accordingly, the amendment filed 7/12/2021 reciting “a slow bolus” is understood not to further limit the scope of claims 161 or 180, but to more specifically identify that the limitations regarding 6-30 mg of compound intravenously administered over a time period of “about 3 to about 4 minutes” is described as a “slow bolus” in the Specification.  Accordingly, any prior art administration involving the intravenous administration of “about” 6-30 mg of the same compound over a time period of “about 2 to about 5 minutes” is understood to be a “slow bolus”.
	Timing: Amended claims 161 and 180 are understood to recite limitations pertaining to the duration and timing of administration.  Specifically, independent claims 161 and 180 each recite the range “from about [[2]]3 minutes to about [[5]]4 minutes”. Notably, the range at independent claims depends upon the interpretation of “about”.
Patient Population: Claims 161, 176-177, 179, 180, 195-196, and 198 each recite limitations limiting the applicable patient population being administered the recited compound.  Specifically, independent claims 161 and 180 limit the method to “human subject[s]”; dependent claims 176 and 195 each further limit the patient population to patients having “cancer”; dependent claims 177 and 196 each further limit the patient population to patients having “brain cancer”; dependent claims 179 and 198 each further limit the patient population to patients having “breast cancer, a lung cancer, or a head and neck cancer”.
	The term “about” is defined in the Specification (see, e.g., Spec. filed 10/5/2018 at ¶[0165], ¶[0214]) and is understood to mean “the number or numerical range may vary between 1% and 15% of the stated number or numerical range” (see id.), and “to include numbers that fall within a range of 10%, 5%, or 1% in either direction (greater than or less than) the number unless otherwise stated or otherwise evident from the context (except where such a number would exceed 100% of a possible value)” (see id.).  Accordingly, “about” is reasonably inferred to mean a variation of up to ±15% unless the amount would be less than zero or more than 100%.  Accordingly, the range “from about [[2]]3 minutes to about [[5]]4 minutes” is understood to encompass times of 2.55 minutes to 4.6 minutes.  The range “about 6 mg to about 30 mg” is understood to encompass amounts of 5.1 mg to 34.5 mg.
	At claims 161 and claim 180, within the phrase
...wherein the compound comprises a polypeptide having at least 90% sequence identity with SEQ ID NO: 9 or a fragment thereof comprising at least 25 amino acid residues. . . .
The phrase “a fragment thereof comprising at least 25 amino acid residues” is understood to refer to SEQ ID NO: 9, but not to the genus of all possible polypeptides having “at least 90% sequence identity with SEQ ID NO: 9”.  This interpretation is consistent with the original see, e.g., Spec. filed 10/5/2018 at ¶¶[0006]-[0007], [0038]-[0039], [0236]-[0237], [0263]) and overcame the New Matter rejection set forth in the Final mailed 3/19/2021.
	Additional claim interpretations are set forth in the rejections below.

Claim Objections
The applicable claim interpretation has been set forth above and is incorporated herein.
Applicant is advised that should claims 161-164, 169-173, and 176-179 be found allowable, claims 180-183, 188-192, and 195-198, respectively, will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Here, the only difference among these two sets of claims appears at independent claims 161 and 180, which recite different intended or expected results but recite identical active method steps.  Notably, dependent claim 162 recites the intended utility recited at claim 180; similarly, claim 181 recites the intended utility recited at claim 162.  Critically, no evidence currently of record teaches or suggests that these “sets” of claims differ in scope, respectively, because such claims recite identical active method steps.  The Examiner’s assessment is further supported by the originally elected species and the discussion at Example 2 of the originally filed disclosure.  To date, Applicant has failed to identify any patentable difference between the scope of claim 161 and 180 supported by objective evidence.

Revised Claim Rejections, Revised as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 161-164, 169-173, 176-183, 188-192, and 195-198 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/042202 A1 (March 26, 2015; cited in previous action).
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and that discussion is incorporated herein.
	WO2015/042202A1 pertains to chlorotoxin conjugates and methods of use thereof (see, e.g., WO’202 at title, abs).  Regarding the compound administered at claims 161 and 180, WO’202 provides guidance directing artisans to administer compounds to human subjects to aid in surgical resection, wherein the compound is a probe that allows for intra-operative visualization of cancerous tissues (see, e.g., WO’202 at ¶¶[0003]-[0004]).  The probes disclosed include members of the genera set forth at by WO’202 at ¶¶[0005]-[0013], and specifically see, e.g., WO’202 at tables at ¶[0178]).  Notably, WO’202 discloses the species of Compound 16, which is identified as 

    PNG
    media_image2.png
    212
    307
    media_image2.png
    Greyscale

wherein “A” is identified as the peptide
MCMPCFTTDHQMARRCDDCCGGRGRGKCYGPQCLCR
wherein the point of attachment is at K-27 (see, e.g., WO’202 at tables at ¶[0178], at page 76, SEQ ID NO: 9).  Notably, this prior art structure appears to be identical to the originally elected species (compare id. with originally elected species, showing that the dye structure and polypeptide sequence appear identical).  Therefore, the compound is not a point of novelty and is instead a prior art element.  
	WO’202 differs from the claims as follows: WO’202 does not explicitly reduce to practice a method wherein Compound 16 is intravenously administered to a human cancer patient at a dosage of “about [[1]]6 mg to about 30 mg” over a time period within a range of “about [[2]]3 minute to about [[5]]4 minutes”, as recited at the instant claims.
	However, regarding methods of administering such compounds to humans, including humans with cancers such as brain, neck, lung, and breast cancer, as recited at claims 161, 176-177, 179-180, 195-196, and 198, WO’202 identifies methods of administering the disclosed compounds to human subjects (see, e.g., WO’202 at ¶¶[0267]-[0291]), including methods see, e.g., WO’202 at ¶¶[0268]-[0270], [0278], [0280], [0283]-[0284], [0287]-[0288]), such as gliomas, astrocytomas, medulloblastomas, brain tumors, neuroblastomas, head and neck cancer, lung cancer, and breast cancer (see, e.g., WO’202 at ¶¶[0280], [0290]).  Therefore, the instantly claimed patient populations were fully contemplated in the prior art.  
Regarding intravenous administration as recited at claims 161 and 180, WO’202 identifies methods of administering the disclosed compounds to human subjects (see, e.g., WO’202 at ¶¶[0267]-[0291]), and explicitly identifies that the disclosed compounds could be administered intravenously (see, e.g., WO’202 at ¶[0291]; see also id. at ¶¶[0015]-[0021], [079], [0176], [0190]-[0191], [0296], passim).  Therefore, administering known compounds to known patients via known administration routes is not a point of novelty.  
Regarding the dosage ranges of “about 6 mg to about 30 mg”, “from 10 mg to 20 mg”, and claims 161, 178, 180, and 197, WO’202 identifies that therapeutically effective dosages of the disclosed compounds include at least dosages ranging from “about 1.5 mg” and “about 12 mg, about 18mg” to up to “about 60 mg of more” (see, e.g., WO’202 at ¶[0241]); furthermore, WO’202 repeatedly advocates the use of such compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]).  Notably, the range of about 1.5 mg to about 60 mg and the range of “1 mg to 30 mg” overlap the instantly claimed dosage ranges.  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see also In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges is not a point of novelty.  
Regarding the “slow bolus” injection duration and infusion time of “about 3 minute to about 4 minutes” as recited at claims 161 and 180, WO’202 explicitly teaches and discloses an overlapping rate of infusion, and specifically identifies that intravenous administration includes “any intravenous method, including a bolus, an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes . . .” (see, e.g., WO’202 at ¶[0191], emphasis added; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Notably, the prior art range of “less than 5 minutes” includes about 0 seconds up to <5 minutes, and therefore an artisan would readily appreciate that the infusion rate could be varied such that the duration of injection could vary from almost zero seconds to any amount of time “less than 5 minutes” in view of the prior art (see, e.g., WO’202 at ¶[0191], ¶[0586]). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.
As noted above, WO’202 repeatedly advocates the use of compounds as claimed at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 0 to 15 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above noting the range of “less than 5 minutes”).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds should be administered at a rate within the range of approximately 1mg/15minutes (~0.067mg/min) to 30mg/5min (6 mg/min)1.  Accordingly, administering known compounds to 
Regarding the recitations of intended and expected results at instant claims 161-164, 169-173, 180-183, and 188-192, as noted in the claim interpretation section above, the recitations of intended and expected results are understood to be fully satisfied by prior art methods reciting and teaching the same active method steps.  Accordingly, these claims and accompanying statements of intended and expected results are rejected for the reasons provided for independent claims 161 and 180 (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  This is reasonable, because the full scope of claims 161 and 180 are presumed fully enabling and therefore are understood to fully satisfy all recitations of intended and expected results absent objective evidence to the contrary showing a lack of enablement.  In addition, the prior art disclosure teaches (i) overlapping ranges of average maximum blood plasma concentration (compare instant claims 161, 166, 181, and 185 with WO’202 at ¶¶[0016]-[0020], [0251]-[0252], [0267]-[0291], passim), (ii) overlapping ranges of average area under the curve (compare instant claims 162, 167, 180, and 186 with WO’202 at ¶¶[0274]-[0275], [0296]-[0298], [0614], claims 219-220, passim), (iii) identifies overlapping average times at which the average maximum blood plasma concentration is reached (compare instant claims 169 and 188 with WO’202 at ¶¶[0273] passim), (iv) identifies an overlapping elimination half-life (compare instant claims 170 and 189 with WO’202 at ¶¶[0543], [0595], Table 37, passim), and (v) identifies that volume of distribution, infusion rate, elimination rate, clearance, etc. are each commonly evaluated pharmacokinetic parameters (see, e.g., WO’202 at ¶[0246]). For overlapping ranges, per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Accordingly, administering known Furthermore, an artisan would be motivated to specifically select and utilize Compound 16 of WO’202 (see, e.g., WO’202 at tables at ¶[0178], at page 76, SEQ ID NO: 9) because Compound 16 is exemplified in multiple examples (see, e.g., WO’202 at Examples 1-4, Examples 6-8, Example 10 (note that BLZ-100 is understood to be Compound 16), Examples 11-13, Examples 15-22, Example 29, Example 32, passim) and is therefore reasonably understood to be a preferred embodiment.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: it would be obvious to arrive at the instantly claimed invention in view of the prior art because the invention is the combination of prior art elements (i.e., a known prior art Compound 16 of WO’202, known prior art patient populations) according to known methods (i.e., the methods of administering the compounds of WO’202 to cancer patients at particular dosages and infusion rates) to obtain predictable and expected results, namely methods of providing aid in surgical resections, wherein the WO’202 compound is a prior art probe that predictably, expectedly, and desirably allows for intra-operative visualization of cancerous tissues (see, e.g., MPEP § 2143(I)(A), (C), (G)).
	Furthermore, there would be a reasonable expectation of success because it is well-within the ordinary skill in the art to make a prior art compound and subsequently administer that known compound to an art-recognized patient population via the exact administration route taught by the prior art, wherein the dosage is within the exact range taught by the prior art, 
	Accordingly, claims 161-164, 169-173, 176-183, 188-192, and 195-198 are rejected as obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 161-164, 169-173, 176-183, 188-192, and 195-198 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-33 of Application No. 16/704,955 and further in view of WO 2015/042202 A1 (March 26, 2015; cited in previous action). 
This is a provisional nonstatutory double patenting rejection.
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and the preceding rejection, and those discussions are incorporated herein.
Regarding the methods recited in instant claims 161-164, 169-173, 176-183, 188-192, and 195-198, App’955 is also directed to methods of administering a compound (see, e.g., App’955 at claims 1-5 and 8-33) to a human subject (see, e.g., App’955 at claim 27); wherein the compound is administered intravenously (see, e.g., App’955 at claim 1); and wherein the compound so administered overlaps in scope with the instant claims (compare App’955 at claims 1-2, 32-33 with instant claims 161, 180) and includes the same, exact compound present in the instant originally elected species (see, e.g., App’955 at claims 1-2, 32-33, noting that SEQ ID NO: 9 is identical in both Applications; compare id. with instant elected species).  Regarding the cancer type as recited at instant claims 177, 179, 196, and 198, App’955 claims and identifies an overlapping patient population, including patients having brain cancer, breast cancer, lung cancer, or a head and neck cancer (see, e.g., App’955 at claims 28-29).  Accordingly, App’955 and the instant claim set substantially overlap in scope because the claims are directed to methods of intravenously administering the exact same compound to human patients.  Regarding the dosage administered: App’955 explicitly claims that the dosage of the compound administered should be an amount that achieves the following:
…..administering an amount of the peptide conjugate such that an average maximum compound blood plasma concentration (Cmax) of from about 1 ng/mL to about 100,000 ng/mL of the peptide conjugate is produced in the subject.
(see, e.g., App’955 at claim 18; compare id. with instant claims 161, 181, showing that a patentably indistinct description is recited at instant claims 161 and 181; see also App’955 at claim 19);

….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that an average area under the curve (AUC) of the peptide conjugate of from about 50 (hr)(ng/mL) to about 700,000 (hr)(ng/mL) is produced in the subject.

….wherein the average area under the curve (AUC) of the peptide conjugate produced in the subject is from about 100 (hr)(ng/mL) to about 70,000 (hr)(ng/mL).
(see, e.g., App’955 at claims 22-23; compare id. with instant claims 162, 167, 180, and 186 showing that a patentably indistinct description is recited at instant claims 162 and 180 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I));
and also: 
….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that an elimination half-life (t1/2) of the peptide conjugate of about 30 minutes is produced in the subject.
(see, e.g., App’955 at claim 20; compare id. with instant claims 170 and 189, showing that a patentably indistinct description is recited at instant claims 170 and 189 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I);
and finally:
….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that a pharmacokinetic profile having a maximum time (Tmax) of the peptide conjugate of from about 0.1 minutes to about 60 minutes is produced in the subject.
(see, e.g., App’955 at claim 21; compare id. with instant claims 169 and 188, showing that a patentably indistinct description is recited at instant claims 169 and 188 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I);
Accordingly, although App’955 is silent regarding specific dosage ranges as presently recited at instant claims 161, 178, 180, and 197, App’955 recites and requires substantially identical intended and expected results with respect to (i) AUC, (ii) elimination half-life, (iii) maximum blood plasma (see also claim interpretation section, set forth above). Therefore, such pharmacokinetic parameters as recited and claimed by App’955 would reasonably be achieved using the same or a patentably indistinct range of dosages as recited at the instant claims because see also, MPEP § 2144.05(I), noting that overlapping ranges are prima facie obvious).  In addition, or alternatively, it is understood in view of instant claims 161, 178, 180, and 197, that such dosages can satisfy the intended and claimed pharmacokinetic parameters recited in the claims of App’955, and therefore such dosage ranges would result from merely trying to optimize the dosage utilized in the App’955 methods such that the dosage simultaneously satisfied each of the limitations of App’955 at claims 18 and 20-23.  Routine optimization in view of known parameters is obvious per MPEP § 2144.05(II), and here the desired patient population, route of administration, exact compounds claimed, and also the required pharmacokinetic parameters were all clearly identified in the claims of App’955, and therefore it would be routine to optimize dosages administered to patients to ranges capable of achieving all pharmacokinetic parameters simultaneously.  In addition, or alternatively, per MPEP § 804(II)(B)(2), even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims (see, e.g., MPEP § 804(II)(B)(2)).  Per MPEP § 804(II)(B)(2)(a), the Examiner may utilize the Specification as a dictionary, and may consider
those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application
(see, e.g., MPEP § 804(II)(B)(2)(a)).
Here, the Specification of App’955 fairly identifies dosages capable of satisfying the functional pharmacokinetic limitations recited in App’955 at claims 18 and 20-23.  Specifically, Example 25 at ¶¶[0611]-[0613] are understood to pertain to the claimed invention of App’955 and read upon the claims of App’955 (see, e.g., App’955 at Spec. at ¶¶[0611]-[0613], Table 47, Table 48).  Critically, the dosages administered at Example 25 to human patients via intravenous bolus see id.).  Therefore, an artisan would reasonably appreciate and interpret the claims of App’955, including claims 18 and 20-23, as being satisfied using dosages ranging from at least 1 mg to 30 mg.  In sum, it appears that the dosage ranges instantly claimed are not points of novelty for at least the reasons and rationales set forth above (see also, claim interpretation section regarding dosages instantly claimed and intended and expected results).
The claims of Application No. 16/704,955 differ from the instantly amended claims as follows: App’955 does not specifically claim embodiments wherein the duration of administration is between 3 to 4 minutes with a dosage of 6-30 mg.
The teachings of WO’202 have been set forth in a preceding rejection, and those teachings as applicable to each of claims 161-164, 169-173, 176-183, 188-192, and 195-198 and those discussions are fully incorporated herein.  Regarding dosage and duration of administration, WO’202 explicitly identifies that intravenous administration includes “an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes, [and also] more than five minutes but less then 15 minutes…” (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Therefore, the prior art explicitly teaches and informs artisans of the range of “less than 5 minutes” (e.g., about 0 to < 5 minutes), and the range of “more than five minutes but less than 15 minutes” (e.g., about 5 to 15 minutes) (see id).  Therefore, the prior art directs artisans to a duration of administration lasting about 0 to 15 minutes (see, e.g., WO’202 at ¶[0191], ¶[0586]), which overlaps in scope with the instantly claimed ranges (compare id with instant claims 161, 168, 180, and 187). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, 
Furthermore, WO’202 discloses the use of compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 0 to 5 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds could desirably be administered at a rate within the range of approximately 1mg/5minutes (~0.2 mg/min) to 30mg/5min (6 mg/min).  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.  
	Therefore, the instantly claimed invention is not patentably distinct from the claimed inventions set forth in co-pending Application No. 16/704,955 in view of WO’202, for at least the reasons set forth above, since App’955 is reasonably understood to also read upon administration of the same, exact compounds to the same, exact patient population, using the same route of administration, wherein the dosage and duration of administration would be optimizable and understood to yield the same or overlapping pharmacokinetic parameters as instantly claimed (see also, MPEP § 2144.05(I), § 2144.05(II), and § 804(II)(B)(2)), and WO’202 identifies that the duration of administration of such compounds to such patients may occur over a range of 0-15 minutes (see also, MPEP § 2144.05(I)).  Therefore, an artisan would readily appreciate that the same compound could be administered to the same patient population via the same route of administration and dosage, using the same infusion rates taught by see, e.g., MPEP 2143(I)(A)).
	Furthermore, there is a reasonable expectation of success, because App’955 and WO’202 are each presumed fully enabled, and it is well-within the ordinary skill in the art to administer a claimed compound to a claimed patient population, to achieve known and expected results.  Furthermore, it is routine to optimize dosage parameters, including infusion rates, to achieve known and desired pharmacokinetic parameters.
	Accordingly, claims 161-164, 169-173, 176-183, 188-192, and 195-198 are provisionally rejected in view of App’955 in view of WO’202.


Claims 161-164, 169-173, 176-183, 188-192, and 195-198 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 113-118, 119-134, 136-146 of copending Application No. 16/093,508 in view of WO 2015/042202 A1 (March 26, 2015).
This is a provisional nonstatutory double patenting rejection.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and the preceding rejection, and those discussions are incorporated herein.
Like the instant claims, App’508 is also directed to a method of treating subjects with breast cancer (compare instant claims, esp. instant claims 179 and 198, with App’508 at claims 113-118, 119-134, 136-146, noting that both claim sets pertain to methods of treating human administered intravenously (compare instant claims 161, 180 with App’508 at claims 113 and 144), and wherein the compounds utilized include the compound required by the instant originally elected species (compare instant elected species with App’508 at claims 113, 136, 139, and 141, noting that SEQ ID NO: 9 is identical in both applications and that at App’508 at claim 141, formula XI is a narrow subgenus including the originally elected species).  Regarding the recitations of intended and expected results as set forth at instant claims 161-164, 169-173, 180-183, and 188-192, these recitations are understood to be fully satisfied by the methods claimed by App’508, because App’508 claims methods of intravenous administration of the same compounds instantly claimed, to the same patient population, at the same or substantially overlapping concentrations (see, e.g., App’508 at claim 146, teaching a dose of 1 mg to 30 mg; see also Claim Interpretation section set forth above in a separate section).
Application No. 16/093,508 differs from the instant claims as follows: App’508 does not specifically claim embodiments wherein the duration of administration (infusion) lasts between about 3 to about 4 minutes (see, e.g., instant claims 161 and 180).
The teachings of WO’202 have been set forth in a preceding rejection, and those teachings as applicable to each of claims 161-164, 169-173, 176-183, 188-192, and 195-198  are fully incorporated herein.  Regarding dosage and duration of administration, WO’202 explicitly identifies that intravenous administration includes “an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes, [and also] more than five minutes but less then 15 minutes…” (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Therefore, the prior art explicitly teaches and informs artisans of the range of “less than 5 minutes” (e.g., about 0 to < 5 e.g., about 5 to 15 minutes) (see id).  Therefore, the prior art directs artisans to a duration of administration lasting about 0 to 15 minutes (see, e.g., WO’202 at ¶[0191], ¶[0586]), which overlaps in scope with the instantly claimed ranges (compare id with instant claims 161, 168, 180, and 187). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates/duration of administration, is not a point of novelty.
Furthermore, WO’202 discloses the use of compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 0 to 15 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds should be administered at a rate within the range of approximately 1mg/5minutes (~0.2 mg/min) to 30mg/5min (6 mg/min).  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.  
	Therefore, the instantly claimed invention is not patentably distinct from the claimed inventions set forth in co-pending Application No. 16/093,508 in view of WO’202, for at least the reasons set forth above, since App’508 is reasonably understood to also read upon administration of the same, exact compounds to the same, exact patient population, using the same route of administration, wherein the dosage administered overlaps (see also, MPEP § 2144.05(I), § 2144.05(II)), and wherein WO’202 fairly informs artisans that such administration see also, MPEP § 2144.05(I)).  Therefore, an artisan would readily appreciate that the same compound could be administered to the same patient population via the same route of administration and dosage, using the same infusion rates taught by WO’202, because such methods are not patentably distinct from the claims of App’508 since they amount to combinations of prior art elements taught by WO’202 according to known methods taught by WO’202 and claimed by App’508 to achieve only the known and expected results taught by WO’202 and the claims of App’508 (see, e.g., MPEP 2143(I)(A)).
Furthermore, there is a reasonable expectation of success, because the references are presumed fully enabled, and it is well-within the ordinary skill in the art to administer a claimed compound to a claimed patient population, to achieve known and expected results.  	Accordingly, claims 161-164, 169-173, 176-183, 188-192, and 195-198 are provisionally rejected in view of App’508 in view of WO’202.

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive for at least the reasons discussed below.
As an initial matter, the Examiner’s previous responses of record regarding the revised rejections remain pertinent and are incorporated into the instant response.  Arguments pertinent to maintained or revised rejections are addressed below.
Response to Arguments Regarding 35 USC § 103 Rejections
It is the Examiner’s understanding that Applicant traverses the rejection under 35 USC § 103 at pages 8-9 of the Reply filed 1/11/2022 (see, e.g., Reply filed 1/11/2022 at 8 at 1st full ¶ to 9 at 1st full ¶).
It is the Examiner’s understanding that Applicant again raises arguments highly similar to those previously considered and deemed non-persuasive (see, e.g., Reply filed 2/4/2021 at 11 at 1st ¶ to 15 at 1st full ¶; see also Reply filed 7/12/2021 at 9 at final ¶ to 11 at final ¶, regarding arguments of non-linearity and unexpected or superior results).  Accordingly, the Examiner’s prior responses remain pertinent and are incorporated herein.
It is the Examiner’s position that the prior art reference teaches the exact same chemical compound, for use in the exact same patient population, at the same or overlapping dosage range, and at the same or overlapping duration of administration.  Critically, WO’202 repeatedly advocates the use of the same compounds within a range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 0 to 15 minutes as well as the narrower range of “less than 5 minutes” (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above noting the range of “less than 5 minutes”).  Therefore, an artisan would readily appreciate and understand that the prior art directs them to infusion rates within the range of approximately 1mg/5minutes (0.2 mg/min) to 30mg/5min (6 mg/min).  Such infusion rates substantially and materially overlap with the instantly claimed range of infusion rates of approximately 6 mg/4 minutes (1.5 mg/min) to approximately 30 mg/3 minutes (10 mg/minute).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, the Examiner’s position is that 
At page 8, it is the Examiner’s understanding that Applicant is alleging that “Jochheim” does not teach (i) intravenous administration, (ii) a dosage within a range of about 6-30 mg, or (iii) an infusion period lasting about 3-4 minutes (see, e.g., Reply filed 1/11/2022 at 8 at 3rd full ¶; see also Reply filed 7/12/2021 at 10 at 2nd full ¶, raising similar arguments).  Such allegations are not persuasive and Applicant fails to reconcile such statements with conflicting citations of record set forth in the Rejection.  As noted in the maintained rejection, WO’202 explicitly teaches intravenous administration of the same compounds (see, e.g., WO’202 at ¶[0291]; see also id. at ¶¶[0015]-[0021], [079], [0176], [0190]-[0191], [0296], passim) to the same patient population (see, e.g., WO’202 at ¶¶[0280], [0290]), at the same therapeutically effective dosages (see, e.g., WO’202 at ¶¶[0241], [0267]-[0291]), wherein the intravenous administration includes “any intravenous method, including a bolus, an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes . . .” (see, e.g., WO’202 at ¶[0191], emphasis added).  Accordingly, WO’202 fairly and reasonably directs artisans to utilize infusion rates ranging from at least 1mg/5minutes (0.2 mg/min) to 30mg/5min (6 mg/min).  Therefore, such statements and arguments are not persuasive because they appear to be factually incorrect, fail to address the conflicting references set forth in the rejection, and also do not explain how the amended ranges render the claimed invention patentable over the prior art’s disclosure of overlapping ranges (see, e.g., MPEP § 2144.05(I), in the case where the prima facie case of obviousness exists).
At page 8, it is the Examiner’s understanding that Applicant is alleging that “Jochheim” does not teach a “maximum blood plasma concentration” of “about 50 ng/mL to about 300 ng/mL per 1 mg dosage of the compound administered” or an “area under the curve” as claimed (see, e.g., Reply filed 1/11/2022 at 8 at 3rd full ¶; see also Reply filed 7/12/2021 at 10 at 2nd full ¶, raising similar arguments).  Such allegations are not persuasive and Applicant fails to reconcile such statements with conflicting citations of record set forth in the Rejection.  As noted in the maintained rejection, WO’202 explicitly teaches intravenous administration of the same compound (see, e.g., WO’202 at ¶[0291]; see also id. at ¶¶[0015]-[0021], [079], [0176], [0190]-[0191], [0296], passim) to the same patient population (see, e.g., WO’202 at ¶¶[0280], [0290]), at the same therapeutically effective dosages (see, e.g., WO’202 at ¶¶[0241], [0267]-[0291]), wherein the intravenous administration includes “any intravenous method, including a bolus, an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes . . .” (see, e.g., WO’202 at ¶[0191], emphasis added).  As noted in the claim interpretation section, the language pertaining to “maximum blood plasma” is understood to be a recitation of an intended or expected result fully satisfied by the positively recited active method steps set forth in the body of independent claims 161 and 180.   Furthermore, the Rejection explicitly addresses such limitations as being taught by the prior art, and states:
In addition, the prior art disclosure teaches (i) overlapping ranges of average maximum blood plasma concentration (compare instant claims 161, 166, 181, and 185 with WO’202 at ¶¶[0016]-[0020], [0251]-[0252], [0267]-[0291], passim), (ii) overlapping ranges of average area under the curve (compare instant claims 162, 167, 180, and 186 with WO’202 at ¶¶[0274]-[0275], [0296]-[0298], [0614], claims 219-220, passim), (iii) identifies overlapping average times at which the average maximum blood plasma concentration is reached (compare instant claims 169 and 188 with WO’202 at ¶¶[0273] passim), (iv) identifies an overlapping compare instant claims 170 and 189 with WO’202 at ¶¶[0543], [0595], Table 37, passim), and (v) identifies that volume of distribution, infusion rate, elimination rate, clearance, etc. are each commonly evaluated pharmacokinetic parameters (see, e.g., WO’202 at ¶[0246]). For overlapping ranges, per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  
However, Applicant fails to address this portion of the rejection and the citations therein.  Accordingly, such arguments have been fully considered but not found persuasive because they appear to be factually incorrect, fail to address the conflicting references set forth in the rejection, and also do not explain how the amended ranges render the claimed invention patentable over the prior art’s disclosure of overlapping ranges (see, e.g., MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).
If Applicant means that WO’202 does not teach, verbatim, the same language currently used, then this is neither disputed nor dispositive of nonobviousness because the rejection is not based upon anticipation, but instead in view of obviousness.  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Here, the claims are prima facie obvious because the claims are merely directed to the exact teaches identified in the prior art, wherein the previously disclosed compound is administered to the previously disclosed patient population via the previously disclosed administration route at the previously disclosed concentration ranges within the same exact previously disclosed ranges of infusion rates.  Accordingly, the claims are obvious in view of WO’202.
	It is the Examiner’s understanding that Applicant is again attempting to establish unexpected results by alleging a criticality of range (see, e.g., Reply filed 1/11/2022 at 8 at final ¶ to 9 at 1st partial ¶; see also Reply filed 7/12/2021 at 10 at 2nd full ¶ to 11 at final ¶).  The prima facie obviousness is discussed at MPEP § 716.02.  Critically, MPEP § 716.02(d)(II) addresses arguments regarding alleged “criticality of a claimed range” and explicitly states that 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
As an initial matter, the proffered evidence merely tests a single estimated duration reported as “3-4 minutes” at three concentrations (see, e.g., Spec. filed 10/5/2018 at Example 2, ¶[0436]), and therefore no “criticality of range” has been demonstrated because Applicant failed to provide any supporting evidence regarding “a sufficient number of tests both inside and outside the claimed range” (see, e.g., MPEP § 716.02(d)(II); see also MPEP § 2144.05(III)(A)).  
	Examiner acknowledges Applicant’s references to paragraphs [0360], [0423], and [0425], in support of alleged unexpected results (see, e.g., Reply filed 1/11/2022 at 8 at final ¶ to 9 at 1st partial ¶), but notes that such disclosures do not actually provide or pertain to a statistically and practically significant comparison of the invention as actually claimed with the closest prior art of record (see, e.g., MPEP § 716.02).  Such disclosures therefore do not distinguish the claimed invention relative to the prior art.
	Examiner acknowledges Applicant’s reference to Table 7 in support of alleged unexpected results (see, e.g., Reply filed 1/11/2022 at 8 at final ¶ to 9 at 1st partial ¶).  It is the Examiner’s understanding that “BB-002 (IV Bolus)” and “BB-005 (IV Bolus)” at Table 7 correspond to the instantly claimed inventions (compare Spec. filed 10/05/2018 at Table 7 at page 177 with instant claims 161 and 180).  The Applicant’s argument is understood to be that 
...slow bolus administration of 6 mg to 30 mg of the compound over a time period of 3 minutes to 4 minutes results in a higher Cmax than administration of smaller doses over longer time periods...
(see, e.g., Reply filed 1/11/2022 at 8 at final ¶ to 9 at 1st partial ¶)
see, e.g., MPEP § 716.02(b)(I)). Here, at Table 7, “BB-001” is tested at 6 mg, 12 mg, and 18 mg and is presumably the closest tested prior art.  However, 
the Cmax for BB-001 at 6 mg is 783 with a S.D. of 208, whereas the Cmax for BB-005 at 6 mg is 1130 with a S.D. of 209, and therefore the values overlap when graphed using the standard deviation as an error bar.
the Cmax for BB-001 at 12 mg is 1900 with a S.D. of 529, whereas the Cmax for BB-005 at 12 mg is 2180 with a S.D. of 193, and therefore the values overlap when graphed using the standard deviation as an error bar.
the Cmax for BB-001 at 18 mg is 3830 with a S.D. of 1230, whereas the Cmax for BB-002 at 12 mg is 3980 with a S.D. of 212, and therefore the values overlap when graphed using the standard deviation as an error bar.
Accordingly, Table 7 fails to show a single example wherein the difference in reported Cmax is statistically significant between BB-001 and either BB-002 or BB-005.  This is pertinent because overlapping error bars reporting standard deviation rather than confidence intervals are insufficient to establish statistical significance (see, e.g., Biology For Life, Interpreting Error Bars, Biologyforlife.com, published online Aug. 27, 2016; attached as pdf, 4 pages, also available at https://www.biologyforlife.com/interpreting-error-bars.html (last visited 3/6/2019); hereafter “BiologyForLife”; at pages 2-3 at § What do Error Bars Indicate about Statistical Significance”).  As summarized by BiologyForLife, when standard deviation error bars overlap, it is a “clue that the difference is not statistically significant” or “probably not statistically significant” (see, e.g., BiologyForLife at 3).  To definitively determine statistical significance, see, e.g., Biologyforlife at 3 at images, emphasis in original). Here, no art-recognized test for statistical significance was performed. Accordingly, the data at Table 7 has been fully considered, but does not test for statistical significance or show statistical significance, but instead provides evidence suggesting that the reported observations are probably not statistically significant.  Therefore, Table 7 does not evidence unexpected results commensurate in scope with MPEP § 716.02(b)(I), but instead supports the conclusion that such results are obvious (see, e.g., MPEP § 716.02(c)(II), noting that expected results support a determination of obviousness).
	Examiner acknowledges Applicant’s attempt to reference Example 5 and corresponding Figures 9-12 and paragraphs [0455]-[0460] in support of alleged unexpected results (see, e.g., Reply filed 1/11/2022 at 8 at final ¶ to 9 at 1st partial ¶).  However, these disclosures correspond to unclaimed inventions having a 15-minute infusion window (see, e.g., Spec. at ¶[0453] and Example 5).  Accordingly, such examples are presently excluded from the pending claim scope and therefore do not evidence unexpected results commensurate in scope with the requirements of MPEP § 716.02, because such examples do not pertain to the “claimed invention”.  Accordingly, such disclosures pertaining to unclaimed inventions fails to distinguish the claimed invention relative to the prior art in a manner sufficient to rebut prima facie obviousness.
	Accordingly, no unexpected results commensurate in scope with the requirements of MPEP § 716.02 sufficient to rebut prima facie obviousness have been identified on record at this time.  Accordingly, all arguments premised upon a showing of unexpected results have been fully considered but not found persuasive. In addition, the discussion set forth on record in the previous action regarding the requirements of a showing of “unexpected results” under MPEP § 716.02 remains pertinent and is incorporated herein.  
see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  As noted above, the prior art explicitly teaches and discloses methods of administration of the same, exact compounds to the same, exact patient population, using the same route of administration, wherein the dosage and duration of administration would be optimizable and understood to yield the same or overlapping pharmacokinetic parameters as instantly claimed (see also, MPEP § 2144.05(I), § 2144.05(II), § 804(II)(B)(2), MPEP § 2144.05(I), and MPEP 2143(I)(A)).  Such methods would merely product the same result taught by the prior art and have the same utility. 
Critically, Applicant again fails to address any specific rationale establishing obviousness raised by the Examiner (e.g., MPEP § 2144.05(I), § 2144.05(II), § 804(II)(B)(2), MPEP § 2144.05(I), and MPEP 2143(I)(A)), or explain why or even how performing the same active method steps presently claimed and taught by the prior art would somehow yield results different than those presently claimed.  It is the Examiner’s understanding that Applicant has agreed that such claim language is merely directed to “an effect produced by following the methods recited in the claims” (see, e.g., Reply filed 2/4/2021 at 9 at 5th ¶) rather than an active method step.  Accordingly, absent objective evidence supporting that such language is directed to more than an intended or expected result (or effect) produced by simply performing the active method steps of another reason to perform the same, exact prior art methodology that was not recognized in the prior art.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Response to Arguments Regarding Provisional ODP Rejections
It is the Examiner’s understanding that Applicant addressed the provisional ODP rejections at pages 9-10 (see, e.g., Reply filed 1/11/2022 at 9-10; see also, Reply filed 7/12/2021 at 12-13; see also Reply filed 2/4/2021 at 15 at 3rd full ¶ and final ¶, 16 at 1st partial ¶).  It is the Examiner’s understanding that Applicant “requests the Office to hold the rejection in abeyance” (see id).  Accordingly, the rejections are maintained.
Conclusion
All pertinent arguments raised by the Applicant have been fully considered but not found persuasive for reasons of record.   Accordingly, the rejections are maintained as revised above.  All revisions were necessitated by Applicant amendments. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that brief summaries of Butte et al., US 2008/0279780, WO 2011/142858 A2, US 5,968,479, Veiseh et al., US 2009/0214438 A1, US 2011/0091380 A1, and US 2013/0028836 A1 were provided in the previous Action mailed 11/5/2020, which are incorporated herein.

Conclusion
All clai	ms are rejected.  No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably, 1 mg/ 5 minutes (see, e.g., WO’202 at ¶¶[0191], [0267]-[0291]) would yield an infusion rate of 0.2 mg/min.